UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER: 811-5340 NAME OF REGISTRANT: VANGUARD NEW JERSEY TAX-FREE FUNDS ADDRESS OF REGISTRANT: PO BOX 2600, VALLEY FORGE, PA 19482 NAME AND ADDRESS OF AGENT FOR SERVICE: HEIDI STAM PO BOX 876 VALLEY FORGE, PA 19482 REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (610) 669-1000 DATE OF FISCAL YEAR END: NOVEMBER 30 DATE OF REPORTING PERIOD: JULY 1, 2009 - JUNE 30, 2010 FUND: VANGUARD NEW JERSEY LONG-TERM TAX-EXEMPT FUND The fund held no securities entitled to vote at a meeting of shareholders during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VANGUARD NEW JERSEY TAX-FREE FUNDS By: /s/F. William McNabb III (Heidi Stam) F. William McNabb III* Chairman and Chief Executive Officer Date: August 30, 2010 * By Power of Attorney. Filed on April 26, 2010, see File Number 33-53683. Incorporated by Reference.
